Detailed Action

1.	This Office Action is responsive to the Preliminary Amendment filed 02/18/2021.  Claims 1-20 have been cancelled.  Claims 21-40 have been added as new claims and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 02/18/2021, 04/19/2021 and 09/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer

4.	The terminal disclaimer filed on 09/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Interview Summary

5.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s Amendment below in order to place the application in condition for allowance.

6.	Authorization for this Examiner’s Amendment was given in a telephone interview with the Applicant’s Representative, Mr. Nate S. Sunwoo (Reg. No. 77,331), on September 23rd, 2021.

Examiner’s Amendment

7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.	Please amend the section “RELATED APPLICATION” of the specification of this application as follows: 
RELATED APPLICATION
[0001] This application is a continuation of U.S. Patent Application No. 16/746,755 filed on January 17, 2020 (now U.S. Patent No. 10,931,795), which is a continuation of U.S. Patent Application No. 16/663,688 filed on October 25, 2019 (now U.S. Patent No. 10,582,019), which is a continuation-in-part of U.S. Patent Application No. 16/510,372 filed July 12, 2019 (now U.S. Patent No. 10,574,794), the contents of all of which are hereby incorporated by reference in the present application in their entireties. 

9.	Please amend the claims as below:
	
Claim 21. (Currently amended) A computer-implemented system for interfacing a set of communication networks, the system comprising:
a memory storing instructions; and
at least one processor configured to execute the instructions for:
receiving a first message from a first communication network among the set of communication networks;
parsing the first message to determine a first variable corresponding to the identity of the first communication network and a second variable corresponding to a first destination;
identifying a first communication protocol of the first message based on the first variable;
deserializing the first message to recreate a first data set;
matching the first data set to one or more data-specific notations;
converting the first data set to one or more standardized notations corresponding to the one or more data-specific notations;
modifying the first message based on the first communication protocol;
reserializing the first message for transmission; and
routing the first message to [[a]]the first destination based on the second variable;
wherein modifying the first message comprises converting the first message into a standardized format and appending a portion of the first message to the converted first message as extra information based on the standardized format.

Claims 22-23 and 26. (Cancelled) (The subject matter is incorporated into claim 21)


Claim 31. (Currently amended) A computer-implemented method for interfacing a set of communication networks, the method comprising:
receiving a first message from a first communication network among the set of communication networks;
parsing the first message to determine a first variable corresponding to the identity of the first communication network and a second variable corresponding to a first destination;
identifying a first communication protocol of the first message based on the first variable;
deserializing the first message to recreate a first data set;
matching the first data set to one or more data-specific notations;
converting the first data set to one or more standardized notations corresponding to the one or more data-specific notations;
modifying the first message based on the first communication protocol;
reserializing the first message for transmission; and
routing the first message to [[a]]the first destination based on the second variable;
wherein modifying the first message comprises converting the first message into a standardized format and appending a portion of the first message to the converted first message as extra information based on the standardized format.

Claims 32-33 and 36. (Cancelled) (The subject matter is incorporated into claim 31)


Claim 40. (Currently amended) A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform operations, the operations comprising:
receiving a first message from a first communication network among [[the]]a set of communication networks;
parsing the first message to determine a first variable corresponding to the identity of the first communication network and a second variable corresponding to a first destination;
identifying a first communication protocol of the first message based on the first variable;
deserializing the first message to recreate a first data set;
matching the first data set to one or more data-specific notations;
converting the first data set to one or more standardized notations corresponding to the one or more data-specific notations;
modifying the first message based on the first communication protocol;
reserializing the first message for transmission; and
routing the first message to [[a]]the first destination based on the second variable;
wherein modifying the first message comprises converting the first message into a standardized format and appending a portion of the first message to the converted first message as extra information based on the standardized format.


9.	Claims 21, 24, 25, 27-31, 34, 35, and 37-40 are allowed.

10.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer-readable medium to perform the steps of: receiving a first message from a first communication network among a set of communication networks; parsing the first message to determine a first variable corresponding to the identity of the first communication network and a second variable corresponding to a first destination; identifying a first communication protocol of the first message based on the first variable; deserializing the first message to recreate a first data set; matching the first data set to one or more data-specific notations; converting the first data set to one or more standardized notations corresponding to the one or more data-specific notations; modifying the first message based on the first communication protocol; reserializing the first message for transmission; and routing the first message to [[a]]the first destination based on the second variable; wherein modifying the first message comprises converting the first message into a standardized format and appending a portion of the first message to the converted first message as extra information based on the standardized format, as set forth in the independent claims 21, 31 and 40.  


11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment”.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.



/QUANG N NGUYEN/Primary Examiner, Art Unit 2441